       Case 1:19-cv-01043-EPG Document 48 Filed 03/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   ZECHARIAH LEE,                                  Case No. 1:19-cv-01043-EPG (PC)

12                      Plaintiff,                   ORDER DENYING STIPULATION
                                                     PROTECTIVE ORDER AND PROPOSED
13          v.                                       ORDER
14   VERNON H. WARNKE, et al.,
                                                     (ECF No. 47)
15                      Defendants.
16

17          On March 3, 2021, the parties filed a Stipulated Protective Order and Proposed Order.

18   (ECF No. 47). The Court has reviewed the proposed protective order and finds that it does not

19   comply with Eastern District of California Local Rule 141.1(c), which requires that every

20   proposed protective order contain the following provisions: “(1) [a] description of the types of

21   information eligible for protection under the order, with the description provided in general terms

22   sufficient to reveal the nature of the information (e.g., customer list, formula for soda, diary of a

23   troubled child); (2) [a] showing of particularized need for protection as to each category of

24   information proposed to be covered by the order; and (3) [a] showing as to why the need for

25   protection should be addressed by a court order, as opposed to a private agreement between or

26   among the parties.” (paragraph breaks omitted).

27          In addition, the Court draws the parties’ attention to Eastern District of California Local

28   Rule 137(b): “In addition to filing the proposed order electronically in .pdf format, the proposing
                                                       1
        Case 1:19-cv-01043-EPG Document 48 Filed 03/04/21 Page 2 of 2


 1   person must also submit by email a separate proposed order in Word format to the appropriate

 2   Judge or Magistrate Judge’s email box listed on the Court’s website.” Should the parties re-file a

 3   stipulated proposed order, or any other proposed order, the parties must comply with the local

 4   rule.

 5           Accordingly, the parties Stipulated Protective Order and Proposed Order (ECF No. 47) is

 6   DENIED without prejudice to the parties’ ability to file a corrected stipulated protective order and

 7   proposed order.

 8   IT IS SO ORDERED.
 9
         Dated:    March 4, 2021                               /s/
10                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
